 Exhibit 10.1

 

 

SETTLEMENT AGREEMENT

 

This Settlement Agreement (the “Agreement”) is made the 14th day of November
2014 (the “Execution Date”) by and between Forex International Trading Corp., a
Nevada corporation with an address at 49 Front Street, Suite 206, Rockville
Centre, New York 11570, (“FXIT”), and Leova Dobris (“Holder”) (each a “Party”
and collectively the “Parties”).

 

WITNESSETH:

 

Whereas, on January 26, 2012, Direct JV Investments Inc. ("JV"), a wholly-owned
subsidiary of FXIT, and Vulcan Oil & Gas Inc. ("Vulcan"), entered into an
agreement whereby JV agreed to provide funding to certain alternative, green and
solar energy projects that Vulcan was associated with, in exchange for a 40%
interest in Vulcan’s portion of such projects (the “Joint Venture”);

 

Whereas, JV provided Vulcan with $68,000 in cash and services valued at
$31,327.93 for a total investment of $99,327.93 (the “Investment”);

 

Whereas, on January 7, 2013, JV, FXIT and Vulcan entered into an agreement
pursuant to which the parties terminated the Joint Venture and FXIT issued a
Convertible Promissory Note to Vulcan in the aggregate principal amount of
$500,000 (the “Forex Note”) and, in consideration for FXIT issuing the Forex
Note, Vulcan issued to FXIT a Secured and Collateralized Promissory Note in the
principle amount of $400,000 which included the Investment (the “Vulcan
Note”);  

 

Whereas, Holder claims that prior to December 15, 2012, a debt investment in the
amount of $50,000 (the "Vulcan Debt Investment") was made by Holder or on
Holder's behalf in order to fund Vulcan and that FXIT had guaranteed the Vulcan
Investment made by Holder;

 

Whereas, Vulcan has since been dissolved and, prior to Vulcan's dissolution,
Vulcan failed to pay Holder back the Vulcan Debt Investment and assigned the
Forex Note to Holder;

 

Whereas, Holder has threatened to commence litigation against Forex in
connection with its guarantee of the Vulcan Debt Investment and to proceed
against Forex in connection with the Forex Note;

 

Whereas, the Parties now desire to terminate any and all agreements between them
and to resolve all disputes existing between them, which are the subject of
Holder’s draft complaint which has yet to be filed, upon the terms and
conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual promises, releases, and payments
provided for herein, the Parties hereto agree as follows:

 

1.                  Obligations Among the Parties; Option. (a) By the Parties
executing this Agreement and in consideration of the release set forth below,
FXIT hereby agrees to issue the Holder 1,000,000 shares of common stock (the
“Settlement Shares”) at a cost basis of $0.12 per share representing aggregate
consideration of $120,000 (the “Settlement Amount”). The stock certificate
representing the Settlement Shares shall bear the standard 1933 Act restrictive
legend. If the Settlement Shares are not received by Holder by the 28th day of
November 2014, FXIT shall be deemed to be in default of this Agreement. In the
event of a default by FXIT without obtaining prior approval by Holder, Holder
may, upon five (5) days written notice to FXIT, pursue legal action to enforce
the terms of this Agreement, plus agreed 100% damages. The Certificate
representing the Settlement Shares shall be sent to Holder at the following
address:

 

 

1

 



Exhibit 10.1

 

 

Leova Dobrish

Ungenski raion Celo skuliani Ul,

Krussera 15  Moldova

 

(b) Holder, at its sole option, at anytime prior to June 30, 2015, may convert
the Settlement Shares into Series D Preferred Shares with a stated value of
$120,000, a conversion price of $0.12 and liquidation and dividend rights to be
determined.

 

2.                  Releases. Each of the Parties releases the other from and
against any and all claims, debts, obligations, and causes of action either of
them may have against the other and against the other‘s respective agents,
representatives, employees, predecessors, successors, officers, directors,
shareholders, partners, subsidiaries, parents, or affiliates, whether such
debts, obligations, claims, or causes of action are accrued or un-accrued, or
known or unknown. This release includes, but is not limited to, any and all
claims relating to any interest, penalties or fees resulting from the Forex
Note, the Vulcan Note and the Vulcan Investment.

 

3.                  No Admission of Liability. No party admits any default,
error, liability, or wrongdoing by entering into this Agreement. Neither shall
any party hereto portray this Agreement or any act taken under or in connection
with it as an explicit or implicit statement or admission of the strength or
weakness of any position taken by any party. Instead, the Parties enter into
this Agreement to constructively resolve disputes between them and to avoid
litigation.

 

4.                  Settlement of Debt, Liabilities & Obligations. Each of the
Parties acknowledges and understands that this Agreement shall settle all debts,
liabilities and obligations between the Parties and that any and all prior
Agreements are hereby null and void.

 

5.                  No Oral Modifications. This Agreement sets forth the entire
agreement between the Parties and supersedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof and may not be changed or terminated orally. The Parties represent that
in entering this Agreement they do not rely on any statement or fact not set
forth herein.

 

6.                  Governing Law, Remedies, Venue and Jurisdiction. This
Settlement Agreement shall be governed exclusively by the Laws of the State of
New York, and any actions, claims or proceedings shall be subject to the
exclusive venue and jurisdiction of the state and Federal Courts in New York,
New York. The Parties hereby waive any right to a jury trial. In the event of a
default by either Party, the other Party’s sole remedy shall be to enforce the
terms of this Settlement Agreement. In the event a Party to this Settlement
Agreement must institute suit or a cause of action to enforce the terms of this
Settlement Agreement, the prevailing party will be entitled to fees and costs,
including reasonable attorney’s fees. This shall also include any attorney’s
fees required for the purposes of executing and collecting on the amounts due
pursuant to the Stipulated Judgment, the actual Judgment and the Security
Interest.

 

7.                  Notices. All notices, requests, demands, claims, and other
communications hereunder shall be in writing and delivered via overnight
courier. Any notice, request, demand, claim, or other communication hereunder
shall be deemed duly given as of the next business day. Such notices shall be
addressed to the intended recipient(s) as set forth above.

 



2

 



Exhibit 10.1

 

 

8.                    No Representations. Neither party has relied upon any
representations or statements made by the other party hereto which are not
specifically set forth in this Agreement.

 

9.                    Severability. In the event that any provision hereof
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision.

 

10.                  Entire Agreement. This Agreement represents the entire
agreement and understanding between the Parties concerning the matters set forth
herein, and supersedes and replaces any and all prior agreements and
understandings concerning the Agreements.

 

11.                  Binding Effect. This Agreement shall be binding upon and
inure to the benefit of the Parties named herein and their respective
successors, assigns, distributees, heirs, and grantees of any revocable trusts
of a Party. No Party may assign either this Agreement or any of its or his or
her rights, interests, or obligations hereunder without the prior written
approval of the other Parties.

 

12.                  No Third-Party Beneficiaries. This Agreement shall not
confer any rights or remedies upon any person other than the Parties and their
respective successors and permitted assigns.

 

13.                  Headings and Counterparts. The section headings contained
in this Agreement are inserted for convenience only and shall not affect in any
way the meaning or interpretation of this Agreement. This Agreement may be
executed in counterparts, and each counterpart shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned. Facsimile and photocopies of this Agreement
shall have the same effect as originals.

 

14.                  Waivers. No waiver by any Party of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence and all waivers must be in writing, signed by the waiving Party, to
be effective.

 

15.                  Further Assurances. Each Party shall, at the reasonable
request of any other Party hereto, execute and deliver to such other Party all
such further instruments, assignments, assurances and other documents, and take
such actions as such other Party may reasonably request in connection with the
carrying out the terms and provisions of this Agreement.

 

16.                 Voluntary Execution of Agreement. This Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Parties hereto, with the full intent of releasing all claims. The Parties
acknowledge that:

 

 

(a)They have read this Agreement;

 

(a)They have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;

 

(a)They understand the terms and consequences of this Agreement and of the
releases it contains;

 

(a)They are fully aware of the legal and binding effect of this Agreement; and

 

(a)Each signatory to this Agreement below represents that he/she has the
requisite authority and has been duly authorized by his/her respective
corporation to execute this Agreement.

 



3

 

Exhibit 10.1

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

 

Forex International Trading Corp. HOLDER:       By:  /s/ Igwekali Reginald
Emmanue                                                                                       
/s/ Leova
Dobrish                                                                                      
Name: Igwekali Reginald Emmanue Name: Leova Dobrish Title: Chief Executive
Office  



 



 

 

